Case 6:21-cv-02245-RRS-CBW Document 1-2. Filed 07/29/21 Page 1 of 4-PagelD.#:. 11

 

Filed Jul 09, 2021 11:36 AM
Simone Vaughan

"8 Lafayette Parish C-20213554
a G
_ of Court

WILLIAM LABAUVE DOCKET NO.___©-20213554 SKC;

VERSUS : 15™ JUDICIAL DISTRICT. COURT."
LAFAYETTE PARISH |
BROOKSHIRE GROCERY COMPANY «STATE OF LOUISIANA

TE IEIOIE ICICI ICICI IGCTOCCIOTIITITIOGCT ICC HTOC IOC TOI TOTO TAO II IOI TO IIA I SAI é

   

PETITION FOR DAMAGES

 

NOW INTO COURT, through undersigned counsel, comes petitioner, ‘WILLIAM ,
LABAUVE, a person of the full age of majority and domiciled in the Parish of Iberia, State of

‘Louisiana, who respectfully represents:

 

MADE DEFENDANT HEREIN IS:

A. BROOKSHIRE GROCERY COMPANY, upon information to form a belief, a
foreign corporation authorized to do business in Louisiana, that can be served
through its registered agent, CT Corporation System, 3867 Plaza Tower Dr:, Baton
Rouge, Louisiana, 70816. , Lo .

  

Venue and Jurisdiction are Proper as incident and injuries occurred in tatayetiy Barish, :
; | ‘ | .

On or about August 26, 2020, WILLIAM LABAUVE was on the premises of Super 1
Foods, owned by defendant, BROOKSHIRE GROCERY COMPANY, located at 1500 Bonin : ‘ .
Road, Youngsville; Louisiana. 7 | * aS

4.

Petitioner, WILLIAM LABAUVE, was ealldng in the above described Super. 1 Foods,

when suddenly and without warning, he slipped and fell on melted ice on the floor near the ice

machine.

   

5.
Plaintiff alleges, upon information and belief, the ice machine was owned by defendant,
BROOKSHIRE GROCERY COMPANY. . . .
6.
Plaintiff alleges, upon information and belief, the ice machine was th the care of Super’

Foods owned by defendant, BROOKSHIRE GROCERY COMPANY.

 

7 Certified True and “Generated Date:

 

Correct Cop . Lafayette Parish ,
CertlD: ao21070900445 . Oeputy Clerk of Court ___, 11972021 2:50 PM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3:3(a)(3).

_ EXHIBIT A
Case 6:21-cv-02245-RRS-CBW Document 1-2 Filed 07/29/21 Page 2 of4 PagelD #12

7.

Plaintiff alleges, upon information and belief, the ice rnachine was in the custody of Super a,

 

1 Foods owned by defendant, BROOKSHIRE GROCERY COMPANY. : e 7 oy
Plaintiff alleges, upon information and belief, the ice machine was in the control of Super
1 Foods owned by defendant, BROOKSHIRE GROCERY COMPANY.
9.
Plaintiff alleges, upon information and belief, the ice machine on the premise of Soper 1
ae owned by defendant, BROOKSHIRE GROCERY: COMPANY, was inadequately i

monitoted for safety hazards, and this lack of monitoring presented an unreasonable risk of harm oO

which was foreseeable.

 

10. . a . ; + pea :
Plaintiff alleges, tpee information and belief, that Super 1 Foods, owned by defendant, :
, BROOKSHIRE GROCERY COMPANY, knew or snoull have — that ice routinely fell
out of the ice machine and failed to warn the public or puis preventative measures to eliminate

the hazard of melted ice.

  

mo
Plaintiff alleges, upon information and belief, the ice melted into a hazardous puddle and
a there long enough to provide constructive Notice, and: it was not cleaned up allowing a known.
hazard.
12.
The water hazard was a hidden or latent hazard to patrons such as WILLIAM LABAUVE.
. 13.0
The aforementioned water caused WILLIAM LABAUVE to slip and fall to the floor,
causing severe injuries.
14.
Plaintiff alleges that defendant, BROOKSHIRE GROCERY COMPANY , allowed the
‘unreasonably dangerous condition which caused harm to the plaintiff, or had actual or constructive _
knowledge of the condition and failed to exercise reasonable care to prevent harm unto the plaintiff
or other patrons. 3 :

15.

  

Certified True and

Correct Copy . Lafayette Parish
ertiD: qendTtab bas Deputy Clerk of Court 71912021 2:50 PM

+ Generated Date:

 

_ Alteration and subsequent re-filing of this certified copy may violate La, R.S. 14:132, 133, and/or RPC Rule 3:3(a)(3).
Case 6:21-cv-02245-RRS-CBW Document 1-2. Filed 07/29/21 .Page 3.of 4-PagelD #:°'13

Plaintiff alleges that defendant, BROOKSHIRE GROCERY COMPANY, had <n :
and / or constructive knowledge of the unreasonably dangerous ee and failed ta ‘warn
plaintiff or other patrons of said hazard. .

16.

As a result of the above described incident, plaintiff sustained injuries, including, but not _

limited to:
a. Tear of lateral and medial meniscus of right knee requiring surgery;
b. Strain of right quadricep muscle; and
é. Any and all injuries identified during the aipeavely and/or through medical :

testimony at the trial of this matter.

17.

 

Plaintiff, WILLIAM LABAUVE, alleges that defendant is liable: in all such. injuries
‘ ; caused by their fault and negligence under Louisiana Civil Code artless 2315, 2317, aan 1, 2320,
aind 2322.

18.

  

In no way did plaintiff contribute to or cause the incident sued upon herein, as. the:puddle
formed from the melted ice was not open and obvious.

19.

  

The incident was caused by the fault of defendant, BROOKSHIRE GROCERY “te

COMPANY, in the following non-exclusive respects:

a —— By failing to maintain their premises in a safe condition;
b. ‘By failing to wam plaintiff of the unsafe condition;
Cc. By failing to inspect the area and/or to remove such hazards; °

d. By failing to prevent plaintiff from entering into what defendant knew or r shuld
have known was an unsafe area; and ui :

e. - Other acts of negligence which were the cause of this accident and will -be shown
‘at the trial of this matter.
20.
As a result of this incident, WILLIAM LABAUVE, has sustained the following non-
exclusive elements of damages:
a. Physical pain and suffering (past, present, and future);
b. Mental anguish (past, present, and future);

c. Loss of enjoyment of life (past, present, and future);

Certified True and

Correct Copy Lafayette Parish Generated Date:
? CertlD: 2021070900449 Deputy Clark of Court 7/9/2021 2:50 PM

 

  

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 6:21-Cv-02245-RRS-CBW Document 1-2. Filed 07/29/21 Page 4 of 4 PagelD #: 14

d. Disfigurement and disability;
e: Medical Expenses (past, present, and future); and

f. Other elements of damages developed during discovery and/or demonstrated with
particularity at the trial of this matter. :

21.
WILLIAM LABAUVE is therefore entitled to damages for the items set forth above in
‘such amounts found by this Court. .
22. /
WHEREFORE PETITIONER PRAYS that the defendant be served with a-copy of the
petition and citation, and after all legal delays and due proceedings had, there be sear in favor
-of petitioner, WILLIAM LABAUVE, and against the defendant, BROOKSHIRE GROCERY .

COMPANY for compensatory damages in an amount that will fully aad adequately satisfy the

demands of justice in exuilty; together with legal interest thereon from date of Judicial demand,

  

until paid, and for all cost of these proceedings.
PETITIONER FURTHER PRAYS for any and all additional leaal equitable relief which
this Honorable Court may deem necessary and proper.

Respectfully Submitted,

GORDON McKERNAN INJURY ATTORNEYS’

Matthew R. Reed (#36639)
Direct: (337) 541-6589
‘Direct Fax: (337) 704-2805
matthew@getgordon.com
2505 Verot School Road
- Lafayette, LA 70508

 

PLEASE SERVE:

 

BROOKSHIRE GROCERY COMPANY
Through it registered agent:

CT Corporation System -

3867 Plaza Tower Dr.

Baton Rouge, LA 70816

Certified True and

Correct Copy “a Lafayatia Parish , 7 ws Generated Date:-
CertiD: 2021070900449 . Deputy Clerk of Court . _Trer202 2:50PM

 

  

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
